Lumpkin, J.
1. Where two persons were accused of larceny from the house, and the evidence showed that when they went to the house of the prosecutor his wife was present, but that théy began drinking, and some quarreling occurred, and she left before the larceny was committed, and therefore could not have known the facts touching its commission, the failure of the prosecuting attorney to introduce her as a witness, after having placed her under oath, furnished no ground for the application, against the State, of the rule touching the failure by one . who has evidence to repel a claim or charge against him to produce it, or of the rulé relating to one who, having more certain or satisfactory evidence in his power, relies on that which is of a weaker or inferior nature. The case differs from that of Morgan, v. State, 124 Ga. 442, and similar eases.
2. While the charge in this case may not have been entirely accurate, yet, under the facts of the case, it will not require a new trial.
3. The verdict was supported by the evidence.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.